 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 1 of 12 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                        IN ADMIRALTY

DANY PERETZ, TERRY PORTER,
and THOMAS KOSCICA, JOINTLY,
and d/b/a BOATING AT THE PIER
ENTERPRISES, LLC,
                                                            Case No:
       Plaintiffs,

v.

WANDERLUST OFFSHORE, LLC
d/b/a SUNCOAST SAILING, RICHARD
MAHONEY, JR., in personam, and
THE SAILING VESSEL S/V ENTERPRISE,
a 41’ MORGAN OUT ISLAND, O.N. 579423,
in rem,

      Defendants.
_____________________________________ /

                                  VERIFIED COMPLAINT

       Plaintiffs, Dany Peretz, Terry Porter, and Thomas Koscica, Jointly, and d/b/a Boating At

The Pier Enterprises, LLC, by counsel, sue Wanderlust Offshore, LLC d/b/a Suncoast Sailing,

Richard Mahoney, Jr., in personam, and the sailing vessel S/V ENTERPRISE, a 41’ Morgan Out

Island, Official No.: 579423 (“Vessel”), in rem, and allege as follows:

               Jurisdiction and Venue

       1.      This is a case of admiralty and maritime jurisdiction pursuant to Federal Rule 9(h),

28 USCA §1333 and Federal Rule of Civil Procedure Supplemental Rule D within the jurisdiction

of this Court as this matter involves causes of action stemming from a maritime contract and a

maritime tort. The Court has exclusive jurisdiction over the Petitory Action brought under

Supplemental Rule D. This Court also has Supplemental Jurisdiction pursuant to 28 USCA §1367
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 2 of 12 PageID 2




to the extent that one or more of the causes of action also arise out of State law but are otherwise

related to the maritime causes of action and arise out of the same transactions and/or occurrences.

       2.      This Court has personal jurisdiction over the in personam defendants as all reside

and have and continue to perform substantial business activities within this District.

       3.      Venue is proper in this District as all transactions and occurrences occurred within

this District and the in rem defendant S/V ENTERPRISE (hereafter the “vessel”) has been and

currently remains within this District.

               The Parties

       4.      Plaintiffs, Dany Peretz, Terry Porter, and Thomas Koscica (hereafter “the

partners”) have jointly owned the vessel since her purchase in December, 2013 to the present day.

       5.      In December, 2013, the partners formed and incorporated with the State of Florida

the limited liability company named Boating At The Pier, LLC, with each being an owner and

member. Boating At The Pier, LLC was established for the purpose of owning and documenting

ownership of the vessel as a Coast Guard inspected passenger carrying vessel. See filed corporate

papers attached as Exhibit A.

       6.      The vessel was and remains documented with the Coast Guard’s National Vessel

Documentation Center in the name of Boating At The Pier, LLC, with the three partners identified

as operating members of the LLC. See Certificate of Documentation attached as Exhibit B.

       7.      Defendant, Wanderlust Offshore, LLC d/b/a Suncoast Sailing, is a Florida

corporation whose sole member, and on information and belief, sole owner, is Richard Mahoney,

Jr., doing business as a charter boat company in Treasure Island, St. Petersburg Beach, Florida.




                                                 2
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 3 of 12 PageID 3




               Facts Giving Rise to the Claims and Causes of Action

       8.      On March 1, 2020, a bareboat charter agreement was entered into between Boating

At The Pier Enterprises, LLC and Wanderlust Offshore, LLC d/b/a Suncoast Sailing, pursuant to

which the possession, control and operations of the vessel would be transferred to Suncoast Sailing

for use as a charter boat, in return for a monthly fee. See the bareboat charter attached as

Exhibit C.

       9.      On July 21, 2020, during a sunset cruise in Boca Ciega Bay, the vessel was being

operated by a Suncoast Sailing captain. Suncoast Sailing’s Captain negligently allided with the

bridge at Johns Pass.

       10.     Following the allision, the vessel was caused to sustain additional damages as a

result of the bridge tender’s actions in lowering the spans of the bridge on top of the vessel.

Additionally, at least two of the passengers claimed to have been injured in this incident.

       11.     The vessel was extricated from the bridge and under her own power returned to the

marina where Suncoast Sailing was located. Eventually, the vessel was taken to Salt Creek Marina

in St. Petersburg to be hauled-out, and inspected for the scope and extent of the damages, and the

probable costs to repair.

       12.     On or about September 1, 2020, and without the knowledge or consent of the

partners, Richard Mahoney, Jr. filed papers with the Secretary of State of Florida to form a

corporation called “Boating At The Pier, LLC” with Wanderlust Offshore, LLC as the registered

agent and sole member. See filed corporate papers attached as Exhibit D.

       13.     Thereafter, Wanderlust Offshore, LLC d/b/a Suncoast Sailing and Richard

Mahoney, Jr. alleged that Peretz, on behalf of Boating At The Pier, LLC, had breached the bareboat

charter for among other reasons, failing to maintain the “active” status of the corporate name




                                                 3
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 4 of 12 PageID 4




Boating At The Pier, LLC with the Florida Secretary State thereby causing them to incur

unspecified damages.

       14.     Peretz, on behalf of his partners, disputed that they breached the bareboat charter

agreement and requested, then demanded, that Wanderlust Offshore, LLC d/b/a Suncoast Sailing

and Richard Mahoney, Jr. either withdraw or transfer their “ownership” of Boating At The Pier,

LLC back to the three partners.

       15.     To date, the requests and demands to regain “ownership” of the corporate name

have been rejected, absent the three partners paying an amount of money that is not only absurd

but without any factual or legal basis.

       16.     As a result of the actions of Wanderlust Offshore, LLC d/b/a Suncoast Sailing and

Richard Mahoney, Jr., the “ownership” of the vessel is now, and continues to be, at least on paper,

controlled by Wanderlust Offshore, LLC d/b/a Suncoast Sailing and Richard Mahoney, Jr. even

though they are not the true owners.

       17.     Further, as a result of the actions of Wanderlust Offshore, LLC d/b/a Suncoast

Sailing and Richard Mahoney, Jr. in wrongfully, intentionally, in bad faith, and surreptitiously

taking the name Boating At The Pier, LLC, this has created a cloud on the title and/or ownership

on the vessel preventing them from legally pursuing claims against third parties for the damages

to the vessel, in repairing the vessel under the auspices of the Coast Guard, and in securing

insurance on the vessel.

       18.     Consequently, the three partners have been forced to initiate this action and have

and will continue to incur reasonable attorney fees to obtain the relief and remedies requested.

       19.     All conditions precedent to the filing of this action have been performed.




                                                 4
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 5 of 12 PageID 5




                                 Count I – Action for Petitory Relief

        Plaintiffs adopt and reallege the foregoing paragraphs numbered 1 through 19 above and

further allege:

        20.       This is an action for Possessory and Petitory relief pursuant to Supplemental Rule D

of The Supplemental Rules for Certain Admiralty or Maritime Claims of the Fed.R.Civ.P., and

Local Admiralty Rule 7.04.

        21.       At all times material hereto, the Plaintiffs were the actual and documented owners

of the vessel.

        22.       The actions of Defendants have jeopardized, impacted, and effectively created an

“issue” regarding the actual ownership and owners of the vessel, without good cause, or any factual

or legal basis.

        23.       Plaintiffs are entitled to secure in their own name(s) the clear and undisputed full

ownership and title to the vessel.

        24.       Other than the Defendants, there are no other entities or individuals who have

asserted any right, title, or ownership interest in the vessel, there also being no liens nor

encumbrances.

        25.       Actual notice of this action to the Defendants will be made immediately upon the

filing of this action.

        Wherefore, Plaintiffs pray for the following relief:

        1)        That process is issued against the S/V ENTERPRISE, a 41’ Morgan Out Island

bearing Official No.: 579423, her engines, tackle and apparel;

        2)        That all persons having a claim or interest in the Vessel may be required to appear

and answer the aforesaid matter;




                                                   5
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 6 of 12 PageID 6




       3)      That Plaintiffs be decreed to be the rightful owner of said vessel, in particular, in

the name of its limited liability company, Boating At The Pier, LLC;

       4)      That this Court award complete, full, and undisputed title and ownership of the

vessel, an expedited evidentiary hearing, costs of this action, and such other and further relief as

may be warranted.

                                  Count II – Declaratory Relief

       Plaintiffs adopt and reallege the foregoing Paragraphs 1 through 19 and allege:

       26.     This is an action for declaratory relief pursuant to 28 USCA §2201, et seq, in that

a present controversy exists between the parties hereto in which this Court is requested to

adjudicate and determine the rights of the parties involving a bareboat charter agreement, which is

a maritime contract, as well as title to and/or ownership of the vessel.

       27.     Plaintiffs are and have been the owner of the vessel since 2013.

       28.     Defendants contend that they breached the bareboat charter agreement by reason of

failing to maintain the “active” status with the Florida Secretary of State, the name of “Boating At

The Pier, LLC,” and further contend that as a consequence, Defendants have sustained and

incurred an unspecified amount of damages.

       29.     Plaintiffs dispute that they breached the bareboat charter agreement and/or caused

the Defendants any damages, and further claim that Defendants themselves breached the bareboat

charter agreement by reason of the failing to maintain in good repair the vessel while she was in

Defendant’s possession, control and part of their operations.

       30.     Specifically, as set forth in paragraph 5 of the agreement, it was the obligation and

duty of Defendants as “Lessees” to: maintain the vessel in a clean and sanitary manner including




                                                  6
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 7 of 12 PageID 7




all equipment, appliances, furniture and furnishings therein…and be “responsible for damages

caused by his/her negligence…”

       31.       The negligence of the Defendants in the crewing and operation of the vessel led to

and created a situation in which the vessel was caused to sustain damages for which Defendants

have refused to accept or maintain responsibility.

       32.       In addition to the foregoing, by reason of the actions taken by Defendants following

the incident occurring on July 21, 2020, by incorporating the name of “Boating At The Pier, LLC”

in their own name, an issue has been created regarding the true and rightful ownership and owners

of the vessel.

       33.       Plaintiffs, not Defendants, are the true and actual owners of the vessel, but by

refusing and rejecting Plaintiffs’ demands to transfer the name of “Boating At The Pier, LLC”

back to Plaintiffs, Defendants are effectively assuming ownership of the vessel.

       Wherefore, Plaintiffs request that this Court take jurisdiction over this claim, and declare

and order:

                 A.     Defendants breached the bareboat charter agreement;

                 B.     Plaintiffs are the true and rightful owners of the vessel;

                 C.     Defendants must transfer “ownership” of the corporate name “Boating At

                        The Pier, LLC” back to Plaintiffs;

                 D.     Defendants must execute any necessary documents to effectuate the

                        transfer of “ownership”;

                 E.     Award reasonable attorney fees to Plaintiffs; and

                 F.     Award damages to Plaintiffs consistent with A through D above and such

                        other and further relief as may be warranted.




                                                   7
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 8 of 12 PageID 8




                                Count III – Breach of Contract

       Plaintiffs adopt and reallege the foregoing and further allege:

       34.     Pursuant to the bareboat charter agreement, Defendants had the duty and obligation

to return the vessel to Plaintiffs in the same good order and condition as received, wear and tear

excepted.

       35.     Further, Defendants agreed to be “responsible for damages [to the vessel] caused

by his/her negligence…”

       36.     On July 21, 2020, the vessel was manned by an inexperienced and known

incompetent operator and was negligently operated such that the vessel was caused to allide with

the bridge at Johns Pass.

       37.     Ultimately, as a result this allision, the vessel was caused to sustain damages.

       38.     The Defendants constructively returned the vessel to Plaintiffs when the vessel was

hauled-out and placed on the hard at Salt Creek Marina in St. Petersburg, where she remains to

this date in a damaged condition.

       39.     Defendants breached the bareboat charter agreement by returning the vessel in a

damaged condition

       40.     The estimated costs to repair the vessel, including ongoing storage fees and

associated charges are in excess of $75,000.

       41.     As a direct and proximate cause of Defendant’s breach, Plaintiffs have been caused

to sustain damages in excess of $75,000 and these damages are continuing.

       42.     Plaintiffs are also contractually entitled to reasonable attorney fees as a result of

Defendants’ breach of the agreement.




                                                 8
 Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 9 of 12 PageID 9




         Wherefore, Plaintiffs demand judgment against Defendants for all damages for the

reasonable cost to repair, storage and associated charges, reasonable attorney fees, prejudgment

interest, and costs of this action.

                                      Count IV – Slander of Title

         Plaintiffs adopt and reallege the foregoing and further allege:

         43.    Defendants knew that the vessel was owned by the three partners who had formed

and incorporated Boating At The Pier, LLC.

         44.    Defendants knew that the vessel was documented with the Coast Guard in the name

of Boating At The Pier, LLC, with the three partners shown as members of the corporation.

         45.    Defendants knew or should have known that by incorporating under the name of

Boating At The Pier, LLC, this publication to third persons would result in causing third parties to

believe Defendants were and continue to be the owners of the vessel, which would be patently

false.

         46.    Defendants knew or should have known that by incorporating under the name of

Boating At The Pier, LLC, this publication to third persons would result in causing and/or inducing

third parties not to deal with Plaintiffs, including, but not limited to:

                a.      Securing insurance on the vessel;

                b.      Suing and/or recovering from third parties economic losses for the

                        physical damages to the vessel as a result of the incident on July 21, 2020;

                c.      Undertaking repairs to the vessel under the required oversight and

                        approval of the Coast Guard;

                d.      Selling the vessel;

                e.      Operating the vessel as a passenger carrying vessel;




                                                   9
Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 10 of 12 PageID 10




        47.     In fact, these actions of Defendants in creating a falsehood has played and will

continue to play a material and substantial part in inducing third parties not to deal with the

plaintiffs.

        48.     The actions of the Defendants were intentional, callous, malicious, done in bad faith

and for the reason(s) of damaging the defendants.

        49.     These damages include, but are not limited to, the unrepaired physical damages to

the vessel, delaying the return of the vessel to charter service and receiving income for same; the

inability to secure insurance on the vessel thereby subjecting her to uninsured damages, losses,

and potential liability to third persons; fines and penalties that may be assessed by the Coast Guard;

and the inability to sell the vessel.

        50.     As a direct and proximate result of the foregoing Plaintiffs have incurred damages

in excess of $75,000 and these damages are continuing.

        51.     In additional, Plaintiffs are entitled to punitive damages against the Defendants by

reason of their actions as described.

        52.     Plaintiffs are entitled to recover reasonable attorney fees.

        Wherefore, Plaintiffs demand judgment against Defendants in the amount of all

compensatory damages incurred and to be incurred, punitive damages, reasonable attorney fees,

prejudgment interest, costs, and such other and further relief as may be deemed warranted.

                                                       /s/ Anthony J. Cuva
                                                       John D. Kallen
                                                       Florida Bar No.: 277428
                                                       E-mail: jdklaw1@aol.com
                                                       JOHN D. KALLEN, P.A.
                                                       17071 W. Dixie Highway
                                                       North Miami Beach, FL 33160
                                                       Tel: (305) 956-5775
                                                       Fax: (305) 944-8780




                                                  10
Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 11 of 12 PageID 11




                                          and

                                          Anthony J. Cuva
                                          Florida Bar No: 0896251
                                          E-mail: acuva@bajocuva.com
                                          BAJO | CUVA | COHEN | TURKEL
                                          100 N. Tampa Street, Suite 1900
                                          Tampa, FL 33602
                                          Tel: (813) 443-2199
                                          Fax: (813) 443-2193

                                          Attorneys for Plaintiffs




                                     11
Case 8:21-cv-00027-VMC-CPT Document 1 Filed 01/06/21 Page 12 of 12 PageID 12
